DETAILED ACTION
In this Office Action, original claims 1-3 and 5-7, and amended claim 4, filed on June 24th, 2019 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 and 5 are objected to because of the following informalities:  
Claim 1 line 10-11, the claim limitation “a first blood pressure calculation part that calculates blood pressure on pulse transit time” should apparently read “a first blood pressure calculation part that calculates blood pressure based on a pulse transit time…”;
Claim 4 line 2-3, the claim limitation “a pair of detection electrodes that detects a voltage…” should apparently read “a pair of detection electrodes that detect
Claim 5 line 4, the claim limitation “calculate a cross-correlation coefficient” should apparently read “calculates a cross-correlation coefficient…” to be grammatically correct;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a pressing part” in claims 1, 6, and 7;
“first blood pressure calculation part” in claims 1 and 7;
“a second blood pressure calculation part” in claims 1 and 7; 
“a cross-correlation coefficient calculation part” in claim 5;
“a pressing force setting part” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The function of the “pressing part” is disclosed as being performed by a “press cuff” that comprises a “fluid bag” (paragraph 0022). In addition, the structure of the pressing part is further specified in claim 2, where it is recited as including “a belt to be worn around the measurement site, an expandable member arranged on an inner circumference side of the belt, closer to the measurement site than the belt, and expandable and contractible in a thickness direction of the belt, and a solid arranged on an inner circumference side of the expandable member, closer to the measurement site than the expandable member at a position corresponding to the first and second pulse wave sensors.”
The function of the “first blood pressure calculation part” is disclosed as being performed by a Central Processing Unit (CPU; paragraph 0050 and 0075);
The function of the “second blood pressure calculation part” is disclosed as being performed by a CPU (paragraph 0075);
The function of the “cross-correlation coefficient calculation part” is disclosed as being performed by a CPU (paragraph 0057);
The function of “a pressing force setting part” is disclosed as being performed by a CPU (paragraph 0058).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “first and second pulse wave sensors that are mounted on the first fluid bag in a manner to be spaced from each other in the width direction” renders the claim indefinite. It is unclear what is meant by the phrase “mounted in a manner to be spaced from each 
For purposes of examination, the phrase will be read as if it were written “first and second pulse wave sensors that are mounted on the first fluid bag and spaced apart from each other in the width direction…”
Further regarding claim 1, the phrase “respective opposing areas of an artery” in the claim limitation “detect pulse waves of respective opposing areas of an artery running along the measurement site” renders the claim indefinite. It is unclear what is meant by detecting pulse waves of “opposing areas of an artery”, as a pulse wave travels through an entire cross-section of an artery when propagating down an artery. As a result, any measurement of a pulse wave would be detecting a pulse wave of the entire cross-section of the artery at that point, not a singular area. Therefore, it is unclear what limitation measuring “opposing areas” intends to impart. Clarification is requested. 
For purposes of examination, the claim limitation will be read as if it were written “detect pulse waves of an artery running along the measurement site”. 
Further regarding claim 1, the term "locally" in the phrase “a pressing part that locally presses areas…” is a relative term which renders the claim indefinite.  The term "locally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what limitation the term “locally” intends to impart on the areas being pressed by the pressing member, rendering the scope of the claim indefinite.
For purposes of examination, the claim limitation will be read as if it were written “a pressing part that presses areas”. 

Regarding claim 2, the phrase “a solid” in the claim limitation “a solid arranged on an inner circumference side of the expandable member” renders the claim indefinite. It is unclear what limitation the claim intends to impart, as any element with a physical structure by nature is a “solid”. As a result, it is unclear what limitation the phrase is intending to impart on the claimed device, and is therefore indefinite. Clarification is requested. 
For purposes of examination, any device which includes a discreet non-fluid element arranged on an inner circumference of the expandable member will be considered as reading on the claims.
Claim 3 is rejected by virtue of its dependency on the indefinite subject matter of claim 2.
Regarding claim 4, the phrase “opposing area” in the claim limitation “wherein the first and second pulse wave sensors each include a pair of detection electrodes that detects a voltage of an opposing area” renders the claim indefinite. It is unclear if the “area” being recited in the claim is one of the “areas corresponding to the first and second pulse wave sensors” recited in claim 1, or a different area on the measurement site. In addition, similar to claim 1, it is unclear what is meant by the term “opposing”, and how the two areas are meant to “oppose” one another. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim limitation will be read as if it were written “wherein the first and second pulse wave sensors each include a pair of detection electrodes that detects a voltage of the measurement site”. 
Regarding claim 5, the claim limitation “a pressing force setting part that sets a pressing force by the expandable member” renders the claim indefinite. It is unclear what is meant by the term “by” in 
For purposes of examination, the phrase “a pressing force setting part that sets a pressing force by the expandable member” will be read as if it were written “a pressing force setting part that sets a pressing force exerted by the expandable member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Braintree Analytics LLC (WO 2016040253 A1), referred to hereafter as Braintree in view of Mizukoshi et al. (US 20050015015 A1), referred to hereafter as Mizukoshi.
Regarding claim 1, Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a manner to be spaced from each other in a width direction (paragraph 0091), and detect pulse waves of respective opposing areas of an artery (74) running along a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090). However Braintree does not teach a first fluid bag that is worn around the measurement site and turns into a pressurized state or an unpressurized state by supply or discharge of fluid; a pressing part that locally presses areas from an outer circumference side, opposite of an inner circumference side of the first fluid bag; or a second blood pressure calculation part for oscillometric blood pressure measurement that calculates blood pressure based on pressure within the first fluid bag with the first fluid bag in a pressurized state.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the sensor mounted on a first fluid bag, a pressing part, method of pressing the pulse sensor towards the measurement site with the pressing part, and oscillometric blood pressure measurement method of Mizukoshi into the device of Braintree. Braintree expresses a need to enhance contact pressure between the pulse wave electrode and the wrist (Braintree paragraph 0091 and 0122), and proposes using a fluid bladder (Braintree paragraph 0122). Combining Braintree with the teachings of Mizukoshi such that a pressing member presses the first fluid bag and a pulse wave sensor mounted on the fluid bag towards the measurement site would help improve the contact of the pulse wave electrodes of Braintree with the measurement site. In addition, Braintree teaches that an absolute blood pressure measurement may be obtained in coordination with the relative blood pressure measurement measured from the pulse transit time in order to calibrate the relative blood pressure measurements (Braintree paragraph 0013-0014). Therefore, the teaching in Braintree would have led one of ordinary skill in the art to modify the disclosed device to include the blood pressure calculation part and method of measuring the oscillometric blood pressure of Mizukoshi, such that the relative blood pressure measurements acquired from the pulse transit time can be calibrated by the device. The modified Braintree in view of Mizukoshi would therefore be able to 
	Claim 6 recites a method using the same structural elements recited in claim 1 to measure a blood pressure. Therefore, the above cited sections of Braintree, as modified by Mizukoshi, disclose a method comprising the steps as recited in claim 6. In addition, claim 7 is a device comprising of all of the same structural elements as claim 1. Therefore, Braintree in view of Mizukoshi also teaches the claim limitations of claim 7. 
Regarding claim 2, Mizukoshi teaches that the pressing part (Figure 3) includes a belt (20) to be worn around a measurement side; an expandable member (28) arranged on an inner circumference side of a belt (20) closer to the measurement site than the belt, and expandable and contractible in a thickness direction of the belt (paragraph 0021-0022); and a solid (40) arranged on an inner circumference of the expandable member, closer to the measurement site than the expandable member (paragraph 0028). Therefore, Braintree in view of Mizukoshi teaches all of the structural elements of claim 2. 
Regarding claim 3, Mizukoshi teaches that the expandable member is a second fluid bag that turns into a pressurized state or an unpressurized state by a supply of or discharge of fluid (paragraph 0023). Therefore, Braintree in view of Mizukoshi teaches all of the structural elements of claim 3. 
Regarding claim 4, Braintree teaches (Figure 3) that the first and second pulse wave sensors (Figure 5, element 58 and 56; a singular pulse wave sensor is shown in Figure 3 as element 30) include a pair of detection electrodes (42 and 44) that detect a voltage of the measurement site (38; paragraph 0089). Therefore, Braintree in view of Mizukoshi teach all of the elements of claim 4. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braintree in view of Mizukoshi et al., as applied to claim 1, in further view of Ukawa et al. (US 20120253209 A1), referred to hereafter as Ukawa.
Regarding claim 5, Braintree in view of Mizukoshi teaches the sphygmomanometer according to claim 1. In addition, Braintree teaches of a cross-correlation calculating part which may obtain first and second pulse wave signals from pulse wave sensors and calculate a cross-correlation coefficient between the waveforms in order to calculate the pulse transit time (paragraph 0117). However, Braintree in view of Mizukoshi does not teach a pressing force setting part that sets a pressing force by the expandable member such that a cross-correlation coefficient calculated by the cross-correlation coefficient calculation part exceeds a predetermined threshold. 
Ukawa teaches a method of determining venous pressure (Figure 2) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S202) and calculating a cross-correlation coefficient between the two waveform signals (S203; paragraph 0046). A pressing force setting part then adjusts the pressing force on the pulse wave signals generated by an expandable member such that the cross-correlation coefficient calculated exceeds a predetermined threshold (S204; paragraph 0055). The cuff pressure is then used to estimate the venous pressure (S206; paragraph 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Braintree in view of Mizukoshi to include the method of adjusting the pressure of the pressing cuff and measuring the venous pressure of a measurement site. Doing so would increase the functionality of Braintree in view of Mizukoshi, and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (WO 2011105195 A1) teaches a blood pressure measurement device comprising a method for determining whether or not a cuff is properly mounted based on a cross-correlation coefficient between two pressure sensors (Figure 13)
Ogura (US 20030167014 A1) teaches a device for inspecting arteriosclerosis comprising of a method for determining the oscillometric blood pressure, as well as a pulse wave velocity (paragraph 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ETSUB D BERHANU/Primary Examiner, Art Unit 3791